973 So.2d 668 (2008)
William LUCKY, Petitioner,
v.
Timothy RYAN, Director, et al., Respondent.
No. 3D08-265.
District Court of Appeal of Florida, Third District.
February 8, 2008.
Harold Long Jr., Miami, for petitioner.
Gary S. Glasser, for respondent Barbara Lucky.
Before WELLS, ROTHENBERG, and SALTER, JJ.
ROTHENBERG, J.
Based upon the record before us, which does not include the transcript or a written order holding the husband in civil contempt, we grant the husband's petition for writ of habeas corpus and order his immediate release, as it appears that the trial court failed to notify the husband that he would be facing an allegation of civil contempt. See generally Bresch v. Henderson, 761 So.2d 449, 451 (Fla. 2d DCA 2000) ("While a person facing civil contempt sanctions is not entitled to the full panoply of due process rights afforded to a person facing indirect criminal contempt charges, he or she is nonetheless entitled to a proceeding that meets the fundamental fairness requirements of the due process clause of the Fourteenth Amendment to the United States Constitution. Such fundamental fairness includes providing the alleged contemnor with adequate notice and an opportunity to be heard.") (citations omitted).
Petition for writ of habeas corpus granted. This opinion shall take effect immediately and will not be delayed by the filing of any motion for rehearing or other post-decision motion.